COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tommy L. Parker v. Ron McLaurin, Jesse Mendez, and Vilsen Salinas

Appellate case number:    01-13-00606-CV

Trial court case number: 2012-51822

Trial court:              165th District Court of Harris County

       Appellant, Tommy L. Parker, has filed a “Motion to Change Appellant’s Appeal.” In his
motion, appellant seeks to change his previously filed notice of appeal to “an Appeal by Writ of
Mandamus.”
         Appellant has been adjudicated as a vexatious litigant. Appellant filed his notice of
appeal on July 11, 2013, seeking to appeal a local administrative judge’s order denying appellant
permission to file litigation. However, “[a] decision of a local administrative judge denying a
litigant permission to file a litigation . . . is not grounds for appeal.” TEX. CIV. PRAC. & REM.
CODE § 11.102(c) (West Supp. 2012); see also Ruston v. Tex., No. 05-13-00152-CV, 2013 WL
3943124, at *1 (Tex. App.—Dallas July 31, 2013, no pet. h.). Thus, appellant now seeks to
convert his notice of appeal into a petition for writ of mandamus.
         A litigant seeking review of a local administrative judge’s denial of permission to file
litigation may apply for a writ of mandamus within 30 days of the date of the local
administrative judge’s decision. TEX. CIV. PRAC. & REM. CODE § 11.102(c); see also In re Potts,
399 S.W.3d 685, 686 (Tex. App.—Houston [14th Dist.] 2013, no pet.). However, “petitions
filed under § 11.102(c) outside the thirty days do not invoke [the Court’s] mandamus
jurisdiction,” and the Court is unable to address their merits. In re Johnson, 390 S.W.3d 584,
586 (Tex. App.—Amarillo 2012, no pet.). In this case, the local administrative judge’s decision
occurred on June 28, 2013. Appellant was therefore required to file a petition for writ of
mandamus no later than 30 days after June 28, 2013. Appellant, however, has neither filed a
petition for writ of mandamus nor an appellate brief that could be construed as a petition.
        Further, the Court is unable to consider appellant’s previously filed notice of appeal as a
petition for writ of mandamus because it does not meet the requirements of Texas Rule of
Appellate Procedure 52. See Sandoval v. First Nat’l Bank, No. 13-10-00249-CV, 2010 WL
1804965, at *1 (Tex. App.—Corpus Christi May 4, 2010, no pet.); see also TEX. R. APP. P. 52.
       Accordingly, we DENY appellant’s “Motion to Change Appellant’s Appeal.”
      It is so ORDERED.


Judge’s signature: /s/ Justice Laura C. Higley
                    Acting individually  Acting for the Court


Date: August 27, 2013